DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 09/04/2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 20020120382) in view of Sanyo (JP 2011139567A) and  Schieffelin (US 20140163797). 

Claim 1, Hatanaka discloses a speed adjustment device for electric vehicles, comprising: a motor [14] and a battery [17] for providing electric power to the motor, and an acceleration detector [86][see fig 19];  a control unit electrically connected to the motor, the battery and the acceleration detector [see   Claim 4 - control unit comprising: means for detecting an actual running resistance of a vehicle; means for generating an assist drive force corresponding to the actual running resistance; and means for calculating and detecting an acceleration of said vehicle; wherein said means for generating the assist drive power increases the assist drive force generated by said motor drive system in accordance with the acceleration after a predetermined value of time]; 

the control unit having a preset constant speed value and a processing unit, the control unit receiving the acceleration value from the acceleration detector; the processing unit calculating the acceleration value and generating a current speed value; [see at least Abst and  0113 – 0014;  a control unit for a motor-assisted vehicle such as a bicycle is disclosed that effectively provides an assist drive power to a motor-assisted bicycle during a period of initial pedaling or startup on an upward slope or at the time of acceleration. A first detection signal is outputted when a vehicle speed is equal to or less than a predetermined vehicle speed. A second detection signal is outputted when acceleration is equal to or more than a predetermined value on the basis of a change in the amount of the vehicle speed; when a vehicle speed V is equal to or less than a predetermined low vehicle speed, a deciding portion 85 for determining the start of pedaling outputs a detection signal Sc. When acceleration is equal to or more than a predetermined value (a change in speed during one rotation of the crank is 3 km/hr), an acceleration deciding portion 86 outputs a detection signal Sd on the basis of a change amount of the vehicle speed V].





Hatanaka does not specifically disclose the control unit comparing the current speed value and the preset constant speed value to output an adjustment signal to control output of the motor and output of the battery; the acceleration detector configured to detect speed of the electric vehicle in every period of time which is less than 0.5 seconds, and the acceleration detector generating an acceleration value.
	However, Sanyo discloses when the difference between the reference speed and the current speed in step # 101 (the same value is entered because the current speed is used as the reference speed in the first time) is within 1 km/h (Yes in step # 102), the time is Start the counter (step # 103). Subsequently, in step # 104, if the time counter is within 5 seconds (No in step # 104), the process returns to step # 101 again to measure the motor rotation speed. In step # 104, when the time counter is 5 seconds or more (Yes in step # 104), the control is switched to constant speed running control (step # 105). Here, when the rotation speed measured in step # 101 is compared with the reference speed in step # 102, if the difference exceeds 1 km/h ( in step # 102), the time counter is reset (step# 106). Then, the motor rotation speed measured in the previous step # 101 is set again as the reference speed [see Fig 3 and p0041].






Further Sanyo discloses, when the rotation speed of the motor 13 obtained from the speed measuring unit 25 is within a predetermined range for a predetermined period, the drive control device 20 changes the drive control of the motor 13 from the control based on the acceleration/deceleration command (acceleration/deceleration control) to the current motor; when the rotation speed of the motor is within a predetermined range for a predetermined period, the constant speed running control of the motor with the rotation speed of the current motor as a target speed is realized.  The above "predetermined period" is an arbitrary period set in advance, and is a period within which it can be determined that the vehicle is driving at a substantially constant speed, for example, about several seconds to several minutes. It can be a period, but it can be set appropriately as needed. Therefore, in the embodiment described later, the "predetermined period" is set to "5 seconds", but the period is not limited to such a period. In the state of acceleration / deceleration control, the rotation speed of the motor 13 is measured and stored for 5 seconds with a sample period of 0.1 seconds, and the difference between the largest value and the smallest value among the sample values (that is, the rotation speed values). It is also possible to determine whether or not is not less than a predetermined value (for example, 1 km/h), and if it is 1 km/h or less, switch to constant speed running control [see p0011, 0038 and 0065]. 
	Therefore, it would have been obvious to modify Hatanaka, to include the control unit comparing the current speed value and the preset constant speed value to output an adjustment signal to control output of the motor and output of the battery; the acceleration detector configured to detect speed of the electric vehicle in every period of 


Additionally,  Hatanaka does not specifically disclose the control unit comparing the current speed value and the preset constant speed value to output an adjustment signal to control output of the motor and output of the 15battery, when the current speed value is larger than the preset constant speed value, the control unit reduces the output of the motor and the output of the battery, when the current speed value is smaller than the preset constant speed value, the control unit increases the output of the motor and the output of the battery.
	However, Schieffelin discloses a speed control system for electric bicycles, comprising: a motor and a battery which provides electric power to the motor (See paragraph 0031, 0055); Schieffelin discloses a speed control module (314) (See paragraph 0065) wherein it would be obvious to also have a speed detector wherein the speed detector is to be connected to the bicycle and detecting speed of the bicycle so as to create a current speed value. 
Schieffelin discloses a controller (computing system 326) configured to control the bicycle speed (See paragraph 0074). Schieffelin disclose the speed and comparing speed value with a preset constant speed (maximum allowable speed in a database 0065) and adjusting the speed limit (See paragraph 0064 [updating maximum speed]; paragraph 0075) and is therefore considered that the preset constant-speed setting value so as to 
	Therefore, it would have been obvious to modify Hatanaka as modified, to include the control unit comparing the current speed value and the preset constant speed value to output an adjustment signal to control output of the motor and output of the 15battery, when the current speed value is larger than the preset constant speed value, the control unit reduces the output of the motor and the output of the battery, when the current speed value is smaller than the preset constant speed value, the control unit increases the output of the motor and the output of the battery, as suggested and taught by Schieffelin, providing a drive control device mounted on the electric vehicle that drives the motor to drive the electric vehicle based on the driver's intention. 

	
Claim 2, Hatanaka as modified discloses the speed adjustment device for electric vehicles as claimed in claim 1, but does not specifically disclose wherein the    control unit    is electrically    connected, with a display unit, the    display unit    displays the    current speed    value that is generated as the processing unit calculates the acceleration value.
However, Schieffelin discloses wherein a display member is connected to the controller so as to display speed of the bicycle detected by the speed detector, the controller monitors electric power of the battery, and the electric power in the battery is displayed on the display member [See paragraph 0068, 0069, 0088]; the user the user access point system 324 can be configured to function as a speedometer and display the current speed of the electric bicycle to the user.
	Therefore, it would have been obvious to modify Hatanaka as modified, to include wherein the    control unit    is electrically    connected, with a display unit, the    display unit    displays the    current speed    value that is generated as the processing unit calculates the acceleration value, as suggested and taught by Schieffelin, providing a visual presentation of data to a user. More particularly, a display device provides for the presentation of GUIs, application software data, and multimedia presentations, for example.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 20020120382) in view of Sanyo (JP 2011139567A) and  Schieffelin (US 20140163797), further in view of Kim (KR 20170013033A).

Claim 3, Hatanaka as modified discloses the speed adjustment device for electric vehicles as claimed in claim 1, but not specifically wherein the control unit is electrically connected with a constant speed setting button, the control unit replaces the preset constant speed value with the current speed value that is generated as the processing unit calculates the acceleration value. 
	However, Kim discloses a smart cruise control system capable of grasping an acceleration of a driver and automatically changing a target speed set in a smart cruise control system according to an acceleration of the driver and a control method thereof.  Further disclosing, a vehicle control apparatus for and a control unit for changing the target speed to a current vehicle speed if the acceleration of the driver is determined on the basis of the received pedaling information and the received vehicle speed is greater than the set target speed for a predetermined period of time [see p0008 – 0009].
	Therefore, it would have been obvious to modify Hatanaka as modified to include wherein the control unit is electrically connected with a constant speed setting button, the control unit replaces the preset constant speed value with the current speed value that is generated as the processing unit calculates the acceleration value,  as suggested and taught by Kim, providing a driver's willingness to accelerate driving, and when the accelerated vehicle speed is higher than the target speed set in the smart cruise control system, the target speed can be reset and a controlled. 


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666